DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 3/18/2020.  

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US 2018/0374446 A1 hereinafter Dai).

In regards to claim 1, Dai discloses a display device comprising: 
a display panel including pixels (see figure 1B, pixels 190), data lines for transferring data voltages to the pixels (see figure 1B, data lines D1, D2, D3), a constant voltage line for transferring a constant voltage to the pixels (see figure 1B, VCom), and a feedback line coupled to the constant voltage line (see paragraph 0013, common voltage feedback signal); and 
a display driver configured to sense a change amount of the constant voltage through the feedback line, to generate compensated image data by compensating image data according to the sensed change amount of the constant voltage, and to provide the data voltages corresponding to the compensated image data to the pixels (see paragraph 0028, source driver provides compensation data signals to the display panel based on the received common voltage feedback signal).

In regards to claim 2, as recited in claim 1, Dai further discloses wherein the display driver is configured to sense, through the feedback line, the change amount of the constant voltage induced by coupling between the data lines and the constant voltage line when the data voltages are changed (see paragraph 0004, calculates the difference between a common voltage reference signal and a common voltage feedback signal to obtain the change value of the common voltage). 


a sensing circuit configured to generate a change amount sensing value by sensing the change amount of the constant voltage through the feedback line (see figure 2 and paragraph 0043, detection circuit 201); 
a data compensator configured to determine compensation values corresponding to the change amount sensing value, and to generate the compensated image data by adding the compensation values to the image data (see figure 2 and paragraph 0043, compensation circuit 211); and 
a data driver configured to receive the compensated image data from the data compensator, and to provide the data voltages corresponding to the compensated image data to the pixels (see figure 1A, source drive circuit that outputs compensation data signal).

In regards to claim 14, as recited in claim 1, Dai further discloses wherein the constant voltage is a power supply voltage, and the constant voltage line is a power supply voltage line (see figure 1B, VCom).

In regards to claim 16, Dai discloses a method of operating a display device, the method comprising: 
sensing a change amount of a constant voltage of a constant voltage line through a feedback line (see paragraph 0013, common voltage feedback signal); 
generating compensated image data by compensating image data according to the sensed change amount of the constant voltage pixels (see paragraph 0028, source driver provides compensation data signals to the display panel based on the received common voltage feedback signal); and 
providing data voltages to pixels based on the compensated image data (see figure 1A, compensation data signal provided to the display panel).

In regards to claim 17, as recited in claim 16, Dai further discloses wherein sensing the change amount of the constant voltage includes: 
sensing, through the feedback line, the change amount of the constant voltage induced by coupling between data lines and the constant voltage line when data voltages of the data lines are changed (see paragraph 0004, calculates the difference between a common voltage reference signal and a common voltage feedback signal to obtain the change value of the common voltage).

In regards to claim 20, as recited in claim 16, Dai further discloses wherein the constant voltage is a power supply voltage, and the constant voltage line is a power supply voltage line (see figure 1B, VCom).

Allowable Subject Matter
Claims 3, 4, 6-13, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628